MEMORANDUM OPINION
                                        No. 04-10-00700-CR

                                          John Eric GINN,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR1279
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: November 10, 2010

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on August 7, 2009. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed September 7,

2009. TEX. R. APP. P. 26.2(a)(1). Appellant filed a notice of appeal on September 23, 2010. A

timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
                                                                                      04-10-00700-CR


       On October 5, 2010, we ordered appellant to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. Appellant’s response to our show cause order

was due to be filed by October 19, 2010. No response was filed. Because appellant did not file a

timely notice of appeal, this appeal is dismissed for lack of jurisdiction. See id.; see also Ater v.

Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from final

felony conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the

Texas Code of Criminal Procedure).

                                                  PER CURIAM




                                                -2-